DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 April 2022 has been entered.

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 34, 36-37, 39, 41-42, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 April 2020.
Claims 32-39, 41-45, and 48-55 are pending in the application.
Claims 32-33, 35, 38, 43-44, and 48-55 are examined in the instant Office action.

Information Disclosure Statement
The Information Disclosure Statement filed on 9/23/2020 has been considered.

Withdrawn Rejections
The prior art and double patenting rejections are withdrawn in view of amendments filed to the instant claims on 25 April 2022.

Claim Comments - 35 USC § 112(f) - Means plus function
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit,” “sample collection unit,” “sample preparation unit,” and “transmission unit” in claim 32.  The specification has support in the drawings and the commentary of the drawings for the structure of these units being related to computer processors or various devices used to prepare biological samples.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to arguments:
	Applicant argues that the units recited in the claims are analogous to a “digital processing unit,” which has implied structure.  Applicant gives no support behind this reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #1:
Claims 32 and 48-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo [US PGPUB 2010/0121156 A1; on IDS] in view of Csore et al. [US PGPUB 2008/0098329 A1] in view of Brister et al. [US PGPUB 2007/0059196 A1; on IDS] in view of Kouchi et al. [US Patent 5,741,213].
	Claim 32 is drawn to a system of evaluating a biological sample collected from a subject.  The system comprises a communication unit placed at a laboratory configured to receive data from a device placed at a designated sample collection site.  The device comprises housing and is configured to process a biological sample containing a cell.  The result of the processing is raw data for a subsequent evaluation of the biological sample.  The device comprises a sample collection unit within the housing.  The device comprises a sample preparation unit within the housing configured to prepare the biological sample and yield raw data for evaluation.  The raw data comprises numerical values representative of a physical process or chemical reaction and electronic data representative of an image of a cell in the biological sample.  The device comprises a transmission unit configured to transmit the raw data from the sample collection site to the laboratory.  The device comprises a data processor for evaluation of the biological sample and the oversight of the integrity of evaluation and operation of the device.  The results of the evaluation can be used by health care professionals for screening, diagnosis, or treatment.  The system requires that the sample processing unit further includes an oversight software program comprising instructions for calibration and diagnostics.  The sample collection site is remote from the laboratory.
	The document of Yoo studies remote medical diagnosis systems and methods [title].  The cover figure of Yoo illustrates the computer limitations of the claims with a network of computers communicating with one another.  The abstract of Yoo teaches that the system comprises a device with housing for performing chemical reactions on biological samples in order to derive a medical diagnosis.  The abstract of Yoo teaches that there is a virtual doctor as software that provides oversight to the system and the diagnosis and sample preparation.  The abstract and paragraph 179 of Yoo teaches that mathematical calculations are undertaken on the raw data to provide for a diagnosis.  It is interpreted that the site that the laboratory diagnosis tests are performed is distinct from where the results are obtained by the health care professional, and the cover figures the network of computer processors over which the transmission of results occurs.  Paragraphs 111 and 112 of Yoo teach that one of the samples obtained, analyzed, and tested is of blood cells.
	Yoo et al. does not teach that the sample collection site is remote from the laboratory.  Yoo does not teach calibration of the sample processing unit.  Yoo does not teach analysis of an image of a cell.  
	The document of Csore et al. studies patient information bar and method for tracking and displaying blood products [title].  Paragraph 23 of Csore et al. teaches a central blood test facility in communication with remote sample collection facilities.
Yoo and Csore et al. do not teach calibration of the sample processing unit.  Yoo and Csore et al. do not teach analysis of an image of a cell.  
	The document of Brister et al. studies an analyte sensor.  Paragraph 257 of Brister et al. teaches the role of the analyte sensor in performing blood tests.  Paragraphs 112 and 228 of Brister et al. teach calibration of the tests.
Yoo, Csore et al., and Brister et al. do not teach analysis of an image of a cell.  
The document of Kouchi et al. studies an apparatus for analyzing blood [title].  The abstract and Figures 10 and 13 of Kouchi et al. study analysis of raw data comprising the images of blood cells.

With regard to claim 48, it is interpreted that the sample collection site is site of the blood test assessment of paragraphs 111-112 of Yoo in the cover figure of Yoo.

With regard to claim 49, the abstract and Figures 10 and 13 of Kouchi et al. study analysis of raw data comprising the optical images of blood cells.

With regard to claim 50, paragraph 58 of Yoo teaches immunoassays and nucleic acid assays.

With regard to claims 51-52, the cover figure and abstract of Yoo teach that the evaluation of the biological sample is at a location without physically transporting the sample, and the results are electronically transported to be reported to the health care professional.

With regard to claim 53, paragraph 70 of Yoo teaches storage of medical records in the form of medical data.

With regard to claim 54, paragraphs 90-92 of Yoo teach the payment process and suggests the role of insurance.
With regard to claim 55, paragraphs 280-284 of Yoo teaches the laboratory benefit and financial tracking system recited in the claim.

	It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the blood test analysis system of Yoo by use of a sample collection site remote from a laboratory as in Csore et al. wherein the motivation would have been that having remote sample collecting facilities facilitates sample collection and testing [paragraph 23 of Csore et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the blood test analysis system of Yoo and the remote sample collection of Csore et al. by use of the blood test and analyte calibration system of Brister et al. wherein the motivation would have been that the calibration is an additional experimental tool that facilitates accuracy in measurement [paragraphs 112 and 228 of Brister et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the blood test analysis system of Yoo, the remote sample collection of Csore et al., and the blood test and analyte calibration system of Brister et al. by use of the blood cell image data analysis of Kouchi et al. wherein the motivation would have been that the additional raw data of Kouchi et al. facilitates analysis of the blood sample [abstract and Figures 10 and 13 of Kouchi et al.].
There would have been a reasonable expectation of success in combining Yoo, Csore et al., Brister et al., and Kouchi et al. because all four documents are analogously applicable to analysis of blood tests.

Response to arguments:
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
	On page 8 of the Remarks, applicant argues, without support, that measured data and results are distinct from raw data.  Absent a limiting description in the specification, measured data and results and raw data are interpreted to be equivalent.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., remote laboratory) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims recite a remote sample collection site in communication with a laboratory.  Paragraph 23 of Csore et al. teaches remote sample collection sites that transfer data to and from a central laboratory.
The document of Singhal is not cited in the instant Office action.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #2:
Claims 35, 38, and 43-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo in view of Csore et al. in view of Brister et al. in view of Kouchi et al. as applied to claims 32 and 48-55 above, in further view of Danna et al. [US PGPUB 2006/0094028 A1].
Claims 35, 38, and 43-44 are further limiting wherein the device is CLIA-waived and FDA approved and operated under CLIA control.
Yoo, Csore et al., Brister et al., and Kouchi et al. make obvious a system for analyzing biological samples, as discussed above.
Yoo, Csore et al., Brister et al., and Kouchi et al. do not teach limitations regarding CLIA or FDA.
The document of Danna et al. studies a rapid diagnostic assay [title].  Paragraph 15 of Danna et al. teaches a device that is CLIA-waived and FDA approved.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the blood test analysis system of Yoo, the remote sample collection of Csore et al., the blood test and analyte calibration system of Brister et al., and the blood cell image data analysis of Kouchi et al. by use of the CLIA-waived and FDA approved device of Danna et al. wherein the motivation would have been that since the device is CLIA-waived and FDA approved, the device is less likely to have error [paragraph 15 of Danna et al.].

Response to arguments:
	Applicant has no arguments specific to Danna et al.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #3:
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo, Csore et al, in view of Brister et al. in view of Kouchi et al. as applied to claims 32 and 48-55 above, in further view of Fukuda et al. [US PGPUB 2007/0212260 A1; on IDS].
Claim 33 is further limiting wherein the sample preparation unit comprises a fluid handling system comprising a pipette within the housing.
Yoo, Csore et al., Brister et al., and Kouchi et al. make obvious a system for analyzing biological samples, as discussed above.
Yoo, Csore et al., Brister et al., and Kouchi et al. do not teach that the device comprises a pipette.
The document of Fukuda et al. studies a sample analyzing device [title].  Paragraphs 2 and 5 of Fukuda et al. teach a device housing a pipette for blood analysis.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the blood test analysis system of Yoo, the remote sample collection of Csore et al., the blood test and analyte calibration system of Brister et al., and the blood cell image data analysis of Kouchi et al. by use of the pipette containing device of Fukuda et al. wherein the motivation would have been that the pipette of Fukuda et al. facilitates blood analysis [paragraphs 2 and 5 of Fukuda et al.].  There would have been a reasonable expectation of success in combining Yoo, Csore et al., Brister et al., Kouchi et al., and Fukuda et al. because all five documents analogously pertain to devices for analyzing blood.

Response to arguments:
	Applicant has no arguments specific to Fukuda et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is necessitated by amendment:
Claims 32-33, 35, 38, 43, and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 14, 2, and 50, respectively, of U.S. Patent No. 9,619,627 B2 in view of Csore et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to systems for analyzing and oversight of devices for processing and transmitting biological data.  The claims of ‘627 do not teach a remote sample collection facility.
The document of Csore et al. studies patient information bar and method for tracking and displaying blood products [title].  Paragraph 23 of Csore et al. teaches a central blood test facility in communication with remote sample collection facilities.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the claims of ‘627 by use of the remote sample collection of Csore et al. wherein the motivation would have been that having remote sample collecting facilities facilitates sample collection and testing [paragraph 23 of Csore et al.].

Response to arguments:
Applicant does not address the double patenting rejections.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	28 August 2022